Gary G. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: gary_colbath@fd.org

Counsel for Defendant Matthew Wilson Moi



                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                       Case No. 3:19-cr-00112-TMB-MMS-2
                        Plaintiff,              DEFENDANT MATTHEW MOI’S
         vs.                                    MOTION TO COMPEL
                                                DISCOVERY
MATTHEW WILSON MOI,
                        Defendant.

         Defendant Matthew Wilson Moi, through counsel, Gary G. Colbath, Assistant

Federal Defender, moves this Court to compel the government, by further order of this

Court, to provide discovery and expert witness materials as follows:

    I.         INTRODUCTION

         Multiple attempts to gain access to information necessary for the adequate and

constitutionally guaranteed competent defense of Mr. Moi have largely been fruitless

absent Court intervention. The most recent attempt to amicably resolve discovery issues

was an email on August 2, 2021, sent to opposing counsel which respectfully requested

several key pieces of evidence not currently discovered to the Defense. Much to the

disappointment of the Defense this email was met with silence. Such dilatory and

obstructionist behavior occurs without regard to the duties imposed on the investigative



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 1 of 11
and prosecutorial agency charged with bringing justice to not only the public, but to the

accused.

        This Motion seeks an Order compelling the Government to produce the requested

documents and information in an expeditious manner so that an appropriate timeline may

be established for moving this case to trial. In light of the numerous key items of discovery

that almost certainly exist but have not been provided to the Defense, the current November

trial date set in this matter will likely be impossible to keep. This request is made pursuant

to Federal Rule of Criminal Procedure 5 and 16, Brady v. Maryland, 373 U.S. 83 (1963),

Giglio v. United States, 405 U.S. 150 (1972), the Jencks Act, and Local Criminal Rule

16.1.

        Clearly, in a murder case with DNA, ballistic and other forensic evidence, there

needs to be some way to determine who the prime suspect should be, and whether any other

potential suspects can be ruled out by the absence of such evidence tying them to the crime.

Yet there has been no discernable testing of the following items aside from two pieces of

evidence for the presence of fingerprints. This is not due diligence. The items listed for

production in this Motion are specific key pieces of evidence that need to be assessed prior

to trial to determined what strategy, what experts, and what motions need to be filed prior

to trial. The omnibus request sent previously in the August 2, 2021, email is included here

as a separate exhibit to highlight the need for complete discovery and illustrate the glaring

lack of information currently discovered to the Defense. Exhibit D-2 filed under seal.



United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                        Page 2



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 2 of 11
    II.      REQUESTED INFORMATION

          The subsequent list is non-exhaustive but highlights the gross dereliction in the

Government’s duty to prosecute a case in accordance with Mr. Moi’s right to a speedy trial

and in contravention to his right to have adequate time to prepare in his own defense. Of

the Bates documents, numbered 00001–41793, provided and reviewed thus far, it appears

that only a handful of items have been tested for forensic evidence and returned with a

result in this case in the two years since the investigation began. Those are:

          1. The “Sales Receipt” listed as Evidence No. 1184838, which can be located at

             Bates 17484-17486. This item was requested to be tested on April 11, 2019, and

             returned a finding of no discernable ridge detail on April 16, 2019; and

          2. The “Light Bulb” listed as Evidence No. 1184840, which can be located at Bates

             17484-17486. This item was requested to be tested for latent fingerprints on

             April 11, 2019, and returned a finding of no discernable ridge detail on April 16,

             2019.

          The following specifically identified pieces of evidence set forth below, from the

Defense’s perspective, have not been tested, or have been tested but the reports and results

have not been provided in discovery. Moreover, in this multi-defendant, multi-count, drug,

money laundering, murder case with 40,000 plus pages of discovery involving substantial

cell phone, forensic and financial records, the government has not provided a single expert

witness notice, report or CV to the Defense. Trial is less than two months away. The



United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                         Page 3



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 3 of 11
Defense requests the Court to order all materials, reports, notes, etc. associated with the

specific evidentiary items be produced to the Defense:

            1. Bullet core and jacket–Evidence No. 1183634. Bates 40544. 1

            2. Known blood for DNA swab from the deceased–Evidence No. 1183635.
               Bates 40544.

            3. Knife found in body bag during autopsy–Evidence No. 1183636. Bates
               40544.

            4. SW19-1423 CC1 paperwork–Evidence No. 1184045. Bates 40581.

            5. Red and grey jacket from deceased–Evidence No. 1184672. Bates 40545.

            6. Black t-shirt–Evidence No. 1184681. Bates 40545.

            7. Sweatshirt–Evidence No. 1184682. Bates 40545.

            8. Grey sweatpants–Evidence No. 1184684. Bates 40545.

            9. Candy stick from floorboard–Evidence No. 1184839. Mentioned in APD
               Evidence sheet, Bates 17487.

            10. Bullet fragment–Evidence No. 1184841. Bates 40597.

            11. Bullet Fragment–Evidence No. 1184842. Bates 40597.

            12. 10mm shell casing–Evidence No. 1184843. Bates 40598.

            13. 10mm shell casing–Evidence No. 1184844. Bates 40598.

            14. 10mm shell casing–Evidence No. 1184845. Bates 40598.


    1
      The autopsy report from Ofc. Strahle (Bates 40555) notes in the Summary Narrative section
that “Crime scene property forms, finished diagram and rough sketch, SW1099 return and APD
lab requests were attached as e-files.” No e-files with the requests for testing has been submitted
to the Defense or otherwise been discovered as of the filing of this Motion and are incorporated
herein as a demand for production.

United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                             Page 4



        Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 4 of 11
            15. Swab of red stain–Evidence No. 1184846. Bates 40598.

            16. Swab of red stain–Evidence No. 1184847. Bates 40598.

            17. Swab of red stain–Evidence No. 1184848. Bates 40599.

            18. Swab of red stain–Evidence No. 1184849. Bates 40599.

            19. Swab of red stain–Evidence No. 1184850. Bates 40599.

            20. Red fiber–Evidence No. 1184851. Bates 40599.

            21. Red fiber–Evidence No. 1184852. Bates 40599.

            22. Red fiber–Evidence No. 1184853. Bates 40600.

            23. Fiber–Evidence No. 1184858. Bates 40600.

            24. Swab of red stain–Evidence No. 1184859. Bates 40600.

            25. Hair–Evidence No. 1184860. Bates 40600.

            26. Swab of turn signal and washer handle–Evidence No. 1184861. Bates 40600.

            27. Swab of gear shift–Evidence No. 1184862. Bates 40601.

            28. Swab of steering wheel–Evidence No. 1184863. Bates 40601.

            29. Swab of front passenger door handle interior–Evidence No. 1184864. Bates
                40601.

            30. Swab of front passenger door handle exterior–Evidence No. 1184865. Bates
                40601.

            31. Swab of rear passenger door handle interior–Evidence No. 1184866. Bates
                40601.

            32. Swab of rear passenger door exterior–Evidence No. 1184867. Bates 40602.

            33. Swab of left rear passenger door handle interior–Evidence No. 1184868.
                Bates 40602.

United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                   Page 5



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 5 of 11
            34. Swab of left rear passenger door handle exterior–Evidence No. 1184869.
                Bates 40602.

            35. Swab of driver door handle interior–Evidence No. 1184870. Bates 40602.

            36. Swab of driver door handle exterior–Evidence No. 1184871. Bates 40602.

            37. Swab of driver seat headrest–Evidence No. 1184872. Bates 40603.

            38. Bullet in clothing near right hip–Evidence No. 1185800. Bates 40545.

            39. Known head hair–Evidence No. 1185801. Bates 40546.

            40. Fingernail clippings–Evidence No. 1185802. Bates 40546.

            41. Socks–Evidence No. 1185803. Bates 40546.

            42. Black tennis shoes–Evidence No. 1185804. Bates 40546.

            43. Knit hat–Evidence No. 1185806. Bates 40546.

            44. Keys from pocket–Evidence No. 1185809. Bates 40546.

            45. Bic lighter–Evidence No. 1185810. Bates 40547.

            46. Grey underwear–Evidence No. 1185811. Bates 40547.

            47. Wallet from jacket pocket–Evidence No. 1185812. Bates 40547.

            48. U.S. Currency–Evidence No. 1185813. Bates 40547.

            49. 10mm shell casing–Evidence No. HT2012666. Referenced in the APD
                Property and Evidence Listing in Bates 17490.

            50. 10mm shell casing – Evidence No. HT2012668. Referenced in the APD
                Property and Evidence Listing in Bates 17490.

            51. 10mm shell casing – Evidence No. HT2012669. Referenced in the APD
                Property and Evidence Listing in Bates 17490.



United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                       Page 6



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 6 of 11
            52. 10mm shell casing – Evidence No. HT2012671. Referenced in the APD
                Property and Evidence Listing in Bates 17490.

            53. Bullet fragment – Evidence No. HT2012673. Referenced in the APD
                Property and Evidence Listing in Bates 17490.

            54. Bullet fragment – Evidence No. HT2012674. Referenced in the APD
                Property and Evidence Listing in Bates 17490.

            55. Bullet – Evidence No. HT2012675. Referenced in the APD Property and
                Evidence Listing in Bates 17490.

            56. Bullet – Evidence No. HT2012676. Referenced in the APD Property and
                Evidence Listing in Bates 17490.

            57. Bullet fragment – Evidence No. HT2012677. Referenced in the APD
                Property and Evidence Listing in Bates 17490.

            58. 351.9 grams of white, chalk-like powdery substance sent to DEA Western
                Labs – Bates 16641.

            59. 361.7 grams of dark tar-like substance sent to DEA Western Labs – Bates
                16642.

            60. Any report of ballistics or trajectory analysis. See Bates 17985-93 of officer
                holding trajectory rods in photographs.

         Further, the Defense makes the following repeated omnibus request, which was sent

to Opposing Counsel on August 2, 2021 2:

            A. All forensic evidence, tests, reports, laboratory notes, or other materials

                related to the physical examination and any scientific tests or experiments

                regarding the processing of and evidence taken from the crime scene of the

                murder of Navaro Andrews, including investigation done on Mr. Andrews



    2
    To the extent that such request is duplicitous of the specific enumerated requests above, the
Defense requests a comprehensive Order delineating all Discovery that is being compelled.

United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                           Page 7



        Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 7 of 11
                body and personal effects; all cell phones found at the scene; the red Passat

                vehicle found at the scene; and structures, buildings or the grounds

                surrounding the scene. Such tests to include but not be limited to

                fingerprinting, blood spatter, DNA testing, blood testing, hair analysis, foot-

                print analysis, etc.

            B. All information and investigation regarding Robert “Grumps” Ysiano and his

                possible relationship with any government cooperating witness or informant,

                the defendants in this matter, Navaro Andrews, the murder of Navaro

                Andrews, the scene of the murder, the red Passat found at the scene of the

                murder and any cell phones involved in the case. This information should

                include the criminal history of Robert Ysiano. Further, please identify the

                location of the residence shown at Bates 033523-033526 depicted in photos

                of Ysiano.

            C. Any and all information regarding all expert witnesses the government

                intends to use at trial, such material should include the witness's opinions,

                the bases and reasons for those opinions, and the witness's qualifications.

            D. Any and all reports, investigative materials, statements, recorded interviews,

                interview summaries, police reports of other investigations, and materials

                related to the primary two government cooperating witnesses and all other

                government informants, whether you plan to call them as a witness or not, in

                your case. Any government agency files or other information revealing
United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                         Page 8



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 8 of 11
                matters relevant to these confidential informants’ credibility, mental or

                physical health, narcotics dealing, history of violence, or past drug use. State

                of Alaska probation files for the confidential informants. Any information or

                records concerning any actual or implied threats of investigation or

                prosecution (including deportation, exclusion, etc., by INS) made by the

                government to the confidential informant or family member or associate of

                the informant, including information as to the underlying conduct

                precipitating such investigations.

            E. Any information, whether or not memorialized in a memorandum, agent's

                report or other writing, regarding promises of immunity, leniency,

                preferential treatment or other inducements made to the confidential

                informant or any family member, friend or associate of the informant in

                exchange for the informant's cooperation, including the dismissal or

                reduction of charges, assisting in matters of sentencing or deportation,

                promises or expectancies regarding payments for expenses or testimony or

                eligibility for any award or reward; In addition to information regarding

                payments, promises of immunity, leniency, preferential treatment or other

                inducements made to the government witnesses, any records or information

                regarding payments, promises of immunity, leniency, preferential treatment

                offered or afforded to any family member, friend or associate of any

                prospective witness in exchange for said witness cooperation.
United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                          Page 9



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 9 of 11
            F. Any report, document, or information that details the criminal activities of

                the cooperating witness/confidential informant which were undertaken by

                him without the authority or approval of the government, but for which the

                government has elected, formally or informally, not to prosecute, including

                any cases dismissed by the State of Alaska for the Confidential Informant.

            G. FBI rap sheet, NCIC printout, NADDIS, EPIC, NLETS, ATS, TECS, and

                any other records available to the government reflecting the arrest, conviction

                and investigative history of the cooperating witness/confidential informant.

            H. All call detail records and precision location data law enforcement or the

                government has regarding the phone accounts listed in exhibit D-1 filed

                herewith.

             I. All search warrants, affidavits and related documents regarding the

                searches set forth in exhibit D-1 filed herewith. As well as the law

                enforcement reports related to the addresses or locations referred to in

                Exhibit D-1 filed under seal.

    III.    CONCLUSION

        The aphorism of ‘justice delayed is justice denied’ fits squarely here. The Defense

has repeatedly requested this information outside the presence of the Court in an attempt

to resolve this matter without unnecessary intervention. The Court has independently

advised the government of its duties under Brady and Giglio. The lack of forensic testing,

or the reporting of testing done in the last two years, is unfathomable. Mr. Moi therefore
United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                           Page 10



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 10 of 11
asks this Court to Order the Government to produce all the items requested herein or in the

alternative issue an Order to Show Cause as to why no investigation has been performed

and why such delay has occurred.

         DATED at Anchorage, Alaska this 20th day of September, 2021.

                                                                 Respectfully submitted,
                                                                 FEDERAL PUBLIC DEFENDER
                                                                 FOR THE DISTRICT OF ALASKA
                                                                 /s/ Gary G. Colbath
                                                                 Gary G. Colbath
                                                                 Assistant Federal Defender

                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on September 20, 2021. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Gary G. Colbath




United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                                              Page 11



     Case 3:19-cr-00112-TMB-SAO Document 334 Filed 09/20/21 Page 11 of 11
